In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-05-066 CR

____________________


JONATHAN WILLIAM BROWN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 04-05-03606 CR




MEMORANDUM OPINION (1)
	We have before the Court a motion from the appellant, Jonathan William Brown,
to withdraw his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by
appellant personally and counsel of record is aware of the motion.  No opinion has issued
in this appeal.  The motion is granted and the appeal is therefore dismissed.
	APPEAL DISMISSED.
								PER CURIAM

Opinion Delivered March 16, 2005
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Tex. R. App. P. 47.4.